UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4283
TONY PATTERSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
                Margaret B. Seymour, District Judge.
                             (CR-01-887)

                      Submitted: October 23, 2003

                      Decided: October 30, 2003

     Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. PATTERSON
                               OPINION

PER CURIAM:

   Tony Patterson pled guilty to conspiracy to possess with intent to
distribute fifty grams or more of crack cocaine and more than five
kilograms of cocaine, in violation of 21 U.S.C. § 846 (2000), and pos-
session with intent to distribute and distribution of fifty grams or
more of crack cocaine, in violation of 21 U.S.C. § 841(a) (2000). He
was sentenced to 293 months’ imprisonment. In this appeal, filed pur-
suant to Anders v. California, 386 U.S. 738 (1967), counsel for Patter-
son claims to have found no non-frivolous grounds for appeal, but
challenges the district court’s acceptance of Patterson’s guilty plea
and calculation of his sentence. Patterson has been advised of his right
to file a pro se supplemental brief but has not done so.

   Neither claim presented by counsel was preserved in the district
court. Therefore, they are reviewed for plain error. See United States
v. Martinez, 277 F.3d 517, 526-27 (4th Cir.), cert. denied, 123 S. Ct.
200 (2002). First, Patterson asserts that the district court erred in its
proceedings under Fed. R. Crim. P. 11 to accept his guilty plea. Our
review of the hearing discloses that the district court complied with
the strictures of Rule 11. Therefore, this claim merits no relief.

   Next, Patterson asserts that the district court erred in calculating his
sentence. However, our review of the district court’s application of
the sentencing guidelines discloses that Patterson is entitled to no
relief on that ground as his sentence did not exceed the maximum
applicable under the relevant statutes. Therefore, we deny relief on
this claim as well.

   As we find no meritorious issues upon our review of the record
pursuant to Anders, we affirm the judgment of the district court. This
court requires that counsel inform her client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
                   UNITED STATES v. PATTERSON                 3
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                    AFFIRMED